Citation Nr: 0303568	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  01-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
August 1950, and from February 1951 to August 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) from January 1998 and April 2001 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied service connection for 
the cause of the veteran's death and denied entitlement to 
dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1318.  The appellant appealed both 
determinations.  A hearing was held at the RO in May 2002 and 
before the undersigned Veterans Law Judge in Washington, D.C. 
in November 2002.

By way of Chairman's Memorandum No. 01-01-17 (Aug. 23, 2001), 
a stay was imposed at the Board on the processing of appeals 
involving claims for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 where the veteran was not 
rated totally disabled for a continuous period of at least 
ten years prior to death, or at least five years from the 
veteran's release from active duty.  In this case, the record 
shows that during his lifetime, the veteran never established 
a right to receive total service-connected disability 
compensation from VA for a continuous period of ten years or 
more immediately prior to his death or for at least five 
continuous years from the date of discharge from service.  
Accordingly, the appellant's claim for entitlement to 
dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 is subject to the stay and 
may not be adjudicated at this time.


FINDINGS OF FACT

1.  A timely notice of disagreement and substantive appeal 
were received following a January 1998 RO decision denying 
service connection for the cause of the veteran's death.  

2.  During the November 2002 Board hearing, the appellant 
withdrew the appeal of the issue of entitlement to service 
connection for the cause of the veteran's death; a written 
transcript of this hearing is of record.


CONCLUSION OF LAW

The Board no longer has appellate jurisdiction to consider 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 7105(d) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a notice of disagreement and completed by a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 1991 & Supp. 2002); 
38 C.F.R. § 20.200 (2002).  In this case, a timely notice of 
disagreement was received to initiate an appeal from a 
January 1998 RO decision denying service connection for the 
cause of the veteran's death, and the appellant perfected her 
appeal by filing a timely substantive appeal, thus giving the 
Board appellate jurisdiction over his appeal. 

The appellant is afforded the right by regulation to withdraw 
her notice of disagreement and/or his substantive appeal if 
she so wishes.  38 C.F.R. § 20.204 (2002).  The essential 
requirement under this regulatory provision is that the 
veteran indicate his desire to withdraw his appeal in 
writing.  During the November 2002 hearing before the 
undersigned, the appellant clearly indicated that she was 
withdrawing this claim, and the Board finds that the 
transcript of this hearing meets the legal requirement for a 
withdrawal of that claim.  38 C.F.R. § 20.204 (2002)

Having met the requirements of 38 C.F.R. § 20.204 (2002), the 
appellant has effectively removed this issue from appellate 
status.  With no issue properly before the Board for 
appellate review (the other issue is stayed at this point, as 
noted in the "Introduction" above), the case must be 
dismissed.  38 U.S.C.A. § 7108 (West 1991).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is dismissed.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

